t c memo united_states tax_court edward l aldridge petitioner v commissioner of internal revenue respondent docket no 3468-08l filed date mary m gillum for petitioner beth a nunnink and john bampfield for respondent memorandum findings_of_fact and opinion cohen judge this proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or with respect to petitioner’s federal_income_tax liabilities for and the issue for decision is whether the internal revenue service’s irs appeals_office abused its discretion by sustaining the filing of a federal_tax_lien unless otherwise indicated all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in shelby county tennessee at the time he filed his petition petitioner failed to file federal_income_tax returns for and for and petitioner filed income_tax returns but he failed to pay all of the liabilities reported on date the irs sent petitioner three notices of deficiency determining federal_income_tax deficiencies and additions to tax for and respectively petitioner sent a form_1040 u s individual_income_tax_return signed date for to the irs on date petitioner filed a petition pursuant to chapter of the bankruptcy code in the u s bankruptcy court for the western district of tennessee the irs filed a proof_of_claim regarding petitioner’s unpaid tax_liabilities for and on date the bankruptcy court entered an order closing petitioner’s case petitioner filed another chapter bankruptcy petition in the u s bankruptcy court for the western district of tennessee on date the irs again filed a proof_of_claim regarding petitioner’s unpaid tax_liabilities for and on date the second bankruptcy case was dismissed petitioner did not object to the irs’ proof_of_claim and did not receive a discharge in either bankruptcy case on date the irs sent petitioner two notices of deficiency determining federal_income_tax deficiencies and additions to tax for and respectively the notices were sent via certified mail to petitioner’s last_known_address the irs sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date regarding petitioner’s outstanding and income_tax liabilities included with the notice was a copy of the tax_lien as filed in shelby county tennessee on date the irs received a form request for a collection_due_process or equivalent_hearing from petitioner in response to the lien notice on this form petitioner requested withdrawal of the lien and indicated that he wanted an installment_agreement or offer-in-compromise oic to be considered petitioner indicated that the existence of the lien would interfere with his ability to obtain a loan for which he had applied by letter dated date sent from h_r block mortgage corp petitioner was informed that his loan application to refinance a property he had purchased in date was denied included with the letter the lender’s statement of credit denial termination or change form stated that the principal reasons for denying the loan were value or condition of collateral not sufficient and rate terms conditions and or programs requested are not offered at this time an irs settlement officer sent a letter dated date informing petitioner that a telephone conference for his requested collection_due_process cdp hearing was scheduled for date and that during this hearing petitioner could discuss his disagreement with the collection action and or discuss alternatives to the collection action the settlement officer’s letter noted for me to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns required to be filed a completed collection information statement form 433-a for individuals with all verifications a completed offer_in_compromise request with all payments required if you are interested in this type of collection alternative please send me the items requested above within days from the date of this letter i cannot consider collection alternatives at your conference without this information i am enclosing the applicable forms for your convenience on date the settlement officer held a telephonic sec_6330 hearing with petitioner during the hearing petitioner told the settlement officer that he had requested copies of his tax returns from the irs for the liability periods because he might be able to amend the returns that were filed by the irs to claim additional deductions petitioner also voiced his desire to enter into an installment_agreement the settlement officer informed petitioner that he needed to submit a form 433-a collection information statement for wage earners and self-employed individuals with supporting financial documents for an installment_agreement to be considered the settlement officer told petitioner that if he forwarded the information by date it would be analyzed and another phone conference would be scheduled for date petitioner submitted a completed form 433-a and additional financial documentation to the settlement officer among other things on the form 433-a petitioner reported that he worked as an automobile salesman and his monthly wages were dollar_figure petitioner also reported dollar_figure monthly rental income for a residential property on ivan road that he had owned since and included a copy of a lease entered into on date for a 1-year term petitioner identified two properties as real_estate that he owned--the ivan road property and another property purchased in date for dollar_figure with a loan balance of dollar_figure and current value of dollar_figure petitioner claimed dollar_figure for housing and utilities expenses on the form financial documents that petitioner submitted with form 433-a included a monthly mortgage statement of dollar_figure for the property purchased in date and an invoice showing dollar_figure for utilities expenses in addition documents that petitioner submitted identified monthly retirement contributions and a state of tennessee department of workforce and network development benefit overpayment balance of dollar_figure on date the settlement officer called petitioner after analyzing the form 433-a and accompanying financial documents the settlement officer proposed a monthly installment_agreement amount of dollar_figure petitioner’s monthly disposable income as calculated by the settlement officer in his calculations the settlement officer used the irs local standard for housing and utilities expenses of dollar_figure for a family of one in shelby county tennessee for late instead of either the dollar_figure that petitioner claimed on form 433-a or the actual expenses petitioner stated he could not pay the proposed dollar_figure monthly installment_agreement payments during the date phone call the settlement officer asked petitioner why he identified himself as married on the form 433-a when he had filed his tax_return as single petitioner responded that he was married in date on date the irs sent a notice_of_determination to petitioner sustaining the lien filing the notice_of_determination contained a summary of determination concluding our determination is not to grant you relief under internal_revenue_code irc sec_6320 from the filing of the notice_of_federal_tax_lien nftl covering your and liabilities you have not met any conditions for withdrawal of this lien appeals’ sic believe that the notice_of_federal_tax_lien is appropriate and that it should remain in place until the requirements for issuance of a release have been met opinion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay the lien arises when the assessment is made sec_6322 the irs files a notice_of_federal_tax_lien to preserve priority and put other creditors on notice see sec_6323 sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter the hearing generally shall be conducted consistent with procedures set forth in sec_6330 d e and g sec_6320 at the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 a taxpayer may contest the validity of the underlying tax_liability but only if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability see sec_6330 see also hoyle v commissioner t c __ __ slip op pincite petitioner asserts that the appeals settlement officer abused his discretion in failing to consider petitioner’s liability issues and in denying petitioner’s request for an installment_agreement or an oic petitioner contends that the settlement officer acted inconsistently with the internal_revenue_manual irm petitioner asserts that his underlying tax_liabilities were raised at the cdp hearing when he stated that he might be able to file an amended_return claiming additional expenses for the years for which the irs filed sec_6020 substitutes for returns-- and respondent contends that sec_6330 precluded petitioner from challenging his underlying tax_liabilities at the cdp hearing because he had prior opportunities to dispute his tax_liabilities respondent asserts that because petitioner did not object to the proofs of claim filed for and in each of petitioner’s two bankruptcy proceedings he is precluded from challenging the underlying tax_liabilities for those years see 124_tc_69 for and respondent contends that petitioner is precluded from contesting the liabilities because statutory notices of deficiency were sent to him for those years see sec_6330 petitioner argues that he did not receive the notices of deficiency for and and thus may raise the underlying tax_liabilities petitioner did not identify any additional expenses to the appeals_office and the only item presented at trial was a copy of a tax_return that petitioner sent to the irs in prior to the bankruptcy proceedings that provided petitioner an opportunity to dispute his and liabilities see kendricks v commissioner supra pincite thus even if he were allowed to challenge the liability he failed to show that the assessed amounts were incorrect petitioner argues that the appeals settlement officer should have directed him to submit amended returns and permitted him to contest his liabilities contemporaneous with the hearing even if he was otherwise precluded from judicial review of those liabilities petitioner relies on sec_301_6330-1 q a- e11 proced admin regs to establish an abuse_of_discretion petitioner must show that the decision complained of is arbitrary capricious or without sound basis in fact or law see 129_tc_107 petitioner never demonstrated any reasonable dispute as to liabilities that go back more than years including multiple years for which he filed no returns and years for which he failed to pay the liabilities reported on his returns when the irs prepares substitutes for returns under sec_6020 the returns are generally based on income reported on third-party information returns generally the irs has no way of knowing or estimating a taxpayer’s deductions beyond the standard_deduction and exemption petitioner’s belated and vague references to possible but not identified additional deductions were insufficient to raise a bona_fide dispute as to liability for the years in issue an obvious purpose of sec_6330 is to prevent stale claims raised as a dilatory tactic the settlement officer did not abuse his discretion in not addressing the liability issues petitioner argues that it was an abuse_of_discretion for the settlement officer to not consider an oic and to not follow the irm or consider all the relevant financial information when calculating his monthly expenses to derive the installment_agreement amount in a collection hearing a taxpayer may raise offers of collection alternatives which may include an oic or an installment_agreement sec_6330 sec_6320 sec_7122 authorizes compromise of a taxpayer’s federal_income_tax liability taxpayers who wish to propose an oic must submit a form_656 offer_in_compromise see godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir in his letter dated date the settlement officer informed petitioner that if he wanted an oic to be considered he needed to submit a completed oic request petitioner failed to submit the appropriate form_656 or required_payments this court has held that when there was no offer_in_compromise before appeals there was no abuse_of_discretion in appeals’ failing to consider an offer_in_compromise kendricks v commissioner supra pincite the settlement officer had no oic to consider thus there was no abuse_of_discretion by the appeals_office not considering an oic see nelson v commissioner tcmemo_2009_ holding that the appeals_office did not abuse its discretion in sustaining a lien when a taxpayer requested an oic generally but had not prepared one sec_6159 gives the secretary discretionary authority to enter into installment agreements to satisfy tax_liabilities when it is determined that this will facilitate full or partial collection generally we have held that it is not an abuse_of_discretion for purposes of sec_6320 or sec_6330 when an appeals_office employee relies on guidelines published in the irm to evaluate a proposed installment_agreement see eg 123_tc_1 affd 412_f3d_819 7th cir etkin v commissioner tcmemo_2005_245 eligibility for an installment_agreement is based on the taxpayer’s current financial condition see generally irm pt date according to the irm the installment_agreement payment amount should be equal to a taxpayer’s monthly disposable income which is the taxpayer’s monthly gross_income less allowable expenses see irm pt date irm pt date allowable expenses include those expenses that meet the necessary expense_test see irm pt date necessary expenses are those expenses necessary to provide for the production_of_income and or for the health and welfare of the taxpayer and his family id the sum of the necessary expenses establishes the minimum amount the taxpayer needs to live id after reviewing petitioner’s submitted form 433-a and other financial documents the settlement officer determined that petitioner had dollar_figure of monthly disposable income and proposed an installment_agreement with monthly payments of this amount petitioner stated he would not be able to make the proposed installment_agreement payments petitioner asserts that it was an abuse_of_discretion for the settlement officer to not consider his actual housing and utilities expenses expenses for a voluntary retirement fund and expenses for an outstanding debt for overpaid unemployment_compensation in calculating his monthly disposable income used for the proposed installment_agreement petitioner argues that his actual expenses for housing and utilities should be allowed instead of the local allowances that the settlement officer used when calculating his monthly disposable income sec_7122 provides that the secretary shall develop and publish schedules of national and local allowances designed to provide that taxpayers entering into a compromise have an adequate means to provide for basic living_expenses sec_7122 provides that the national and local allowances should not be used to the extent such use would result in the taxpayer not having adequate means to provide for basic living_expenses this court has sustained the commissioner’s use of the irs’ published national and local allowances as guidelines for basic living_expenses in evaluating the adequacy of proposed installment agreements and oics see eg 124_tc_165 affd 454_f3d_782 8th cir dean v commissioner tcmemo_2009_269 fernandez v commissioner tcmemo_2008_210 klein v commissioner tcmemo_2007_325 generally this court has found no abuse_of_discretion where appeals officers used the housing and utilities standard allowances rather than the taxpayer’s actual expenses see marks v commissioner tcmemo_2008_226 diffee v commissioner tcmemo_2007_304 the taxpayer has the burden of providing information to the appeals_office to justify a departure from the local standards see lindley v commissioner tcmemo_2006_229 no abuse_of_discretion to use local standards when taxpayer does not make showing that he will be unable to provide for basic living_expenses affd sub nom 568_f3d_710 9th cir petitioner submitted documentation showing his actual expenses but he did not present information to justify a departure from the local standard allowance for housing and utilities expenses further petitioner purchased real_property and incurred the additional mortgage and utilities expenses at a time when he owed a substantial tax_liability see eg steinberg v commissioner tcmemo_2006_217 under the circumstances it was not arbitrary unreasonable or without basis in fact to conclude that the government’s interest justified a lien on petitioner’s property respondent suggests that petitioner probably did not pay all of the actual expenses claimed because he is married and his wife may also pay a portion of the expenses because petitioner did not supply information about his wife he was allowed expenses based on a single_person see irm pt date providing guidelines that indicate generally a taxpayer is allowed only the expenses that he or she is required to pay and consideration must be given to any other income available to the household and any expenses shared with a nonliable person we conclude that the record does not show that the settlement officer did not properly apply the provisions of the code the regulations or the irm with respect to the local standard allowance for monthly housing and utilities expenses although petitioner did not claim retirement contributions as an expense on his form 433-a he provided documents to the settlement officer showing monthly retirement contributions petitioner asserts that the settlement officer failed to follow the irm and allow the retirement contributions as a necessary expense according to the irm contributions to voluntary retirement plans are not a necessary expense irm pt date petitioner argues that he is nearing retirement age and has a small retirement account and that the voluntary contributions are a necessary expense however the settlement officer followed the irm guidelines in this regard petitioner next argues that the settlement officer failed to follow the irm and consider his unemployment overpayment debt to the tennessee department of labor and workforce development because it was incurred for the production_of_income petitioner did not claim this unsecured debt on his form 433-a but submitted a statement from the tennessee department of labor and workforce development showing an outstanding balance of dollar_figure to be considered a necessary expense the expense must provide for the health and welfare of the taxpayer and or his family or must be for the production_of_income irm pt dollar_figure date when reviewing an unsecured debt if the taxpayer substantiates and justifies the expense the minimum payment may be allowed id petitioner testified that the debt arose from overpaid unemployment_compensation petitioner has not explained how repayment of amounts wrongfully received is necessary for the production_of_income we conclude that the settlement officer did not abuse his discretion by not including the overpaid unemployment debt when calculating petitioner’s allowable monthly expenses in summary petitioner’s complaints amount to the argument that the settlement officer should have reached a different conclusion based on the financial information presented our review however is limited to abuse_of_discretion we do not recalculate petitioner’s ability to pay and substitute our judgment for that of the appeals_office see speltz v commissioner supra pincite bergevin v commissioner tcmemo_2008_6 even if the parties had executed an installment_agreement the lien would probably remain in place it was not an abuse_of_discretion to sustain the notice of lien filing in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
